Citation Nr: 1025544	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-26 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

1.  Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1974 to February 
1975.

This case initially came before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the RO.  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in September 2009.  A copy of the 
hearing transcript is of record.

In November 2009, the Board remanded the case to the RO for 
additional development of the record. 

The issue of service connection for bilateral hearing loss has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction and refers it to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings of tinnitus in service or for many years thereafter. 

3.  The claimed tinnitus is not shown to be due to a documented 
event or incident of the Veteran's period of active service.  

4.  The Veteran is not shown to have presented credible lay 
assertions to establish a continuity of symptomatology referable 
to tinnitus since his period of active service.    


CONCLUSION OF LAW

The Veteran does not have a disability manifested by tinnitus due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).  

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain; 
and a general notification that the claimant may submit any other 
evidence that may be relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, the 
degree of disability, and the effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  

Prior to the decision on appeal, in a June 2007 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  In an 
October 2008 and a November 2009 letter, the RO advised the 
Veteran of how disability ratings and effective dates are 
assigned.  

The case was thereafter readjudicated in a March 2010 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or a supplemental 
statement of the case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal has 
not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that has 
been associated with the claims file includes the post service VA 
and private treatment records, statements from the Veteran's 
representative, and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was provided 
with a VA examination in December 2009.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, conducted 
an appropriate audiological examination and rendered an 
appropriate diagnosis and opinion consistent with the remainder 
of the evidence of record.  

The Board therefore concludes that the examination is adequate 
for the purposes of this decision.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  

As discussed, the VCAA provisions have been considered.  The 
Veteran has been specifically notified of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was an active 
participant in the claims process and he responded to VA's 
requests for information.  

Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  See Conway, supra.  As such, there is no indication 
that there is any prejudice to the Veteran in considering this 
matter on the merits.  Id, Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  



Analysis

Service Connection Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service and 
the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Even where there is evidence of an injury or disease in service, 
there must be a present disability resulting from that disease or 
injury.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  


Service Connection for Tinnitus

The Veteran asserts that he has tinnitus as a result of his 
active service.  His DD Form 214 notes that he was a 09B00 basic 
trainee.  The Veteran's September 1974 entrance examination noted 
that he neither had nor had had problems with his ears.  His 
February 1975 separation examination noted normal ears.  He 
denied having hearing loss or ear trouble.  

In a June 2000 private treatment note, the Veteran's ears were 
noted to be normal.  In a February 2001 private treatment note, 
the external auditory canals and tympanic membranes were normal.  
In a January 2003 private treatment note, the Veteran indicated 
that he worked as a truck driver.

In a November 2005 private treatment note, the Veteran's ears 
were without red canals with good tympanic light reflex without 
bulging or dullness.  He indicated that he was currently self 
employed in home repair.  

During an October 2007 VA examination, the Veteran's ear canals 
were clean and his tympanic membrane had no perforation or 
discharge.

During a September 2009 hearing, the Veteran testified that he 
served as a "field K-20" and, as part of this job, had to wear 
headphones when he heard static noise as well as voices and 
Morris code.  The headphones did not have a volume control and so 
some voices were louder than others (see page 7).  

The Veteran further reported being exposed to loud noises while 
on the rifle range.  He wore foam earplugs, but they did not need 
to be worn when not firing (see page 8).

The Veteran indicated that he first noticed the ringing after 
being on the rifle range and went to the "ER" to complain about 
it (see page 9).  The Veteran denied having worked in any noise 
intense environment for any long period of time (see page 9-10).  

During a December 2009 VA audiological examination, the Veteran 
reported having a bilateral ringing in his ears, which came and 
went, lasting about fifteen to twenty minutes.  He indicated that 
this occurred about twice a week and had since military service, 
after shooting on the rifle range without ear protection.  

The Veteran further reported that, after being told that he did 
not need to use his ear protection on the rifle range, he shot 
without it.  He also reported exposure to grenades in basic 
training, with ear protection.  The Veteran denied having had 
occupational noise exposure.  

The December 2009 VA examiner noted that she had reviewed the 
Veteran's claims file and in particular his service treatment 
records.  She opined that the Veteran's tinnitus was less likely 
as not caused by or a result of military noise exposure.  She 
reasoned that tinnitus due to noise exposure was typically 
accompanied by high frequency hearing loss.  There was no 
evidence of high frequency hearing loss at separation, and the 
thresholds now were within normal limits, other than a slight 
loss at 8 kHz in the left ear.  Furthermore, there was no mention 
of tinnitus in the service medical records.  

The Board recognizes that the Veteran is competent to testify as 
to his symptoms. See Barr v. Nicholson, 21 Vet. App. 303 (2007), 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  

Moreover, a layperson is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Further, lay evidence in the form of statements or testimony by a 
claimant is competent to establish evidence of symptomatology 
where symptoms are capable of lay observation. Layno v. Brown, 6 
Vet. App.465, 469 (1994); Savage, 10 Vet. App. 488, 495-98. 

The Veteran now asserts having had continuous ringing 
manifestations in his ears since firing on the rifle range during 
service.  However, he expressly denied having hearing loss or ear 
trouble at the time of his discharge examination from service .  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).   

Accordingly, on this record, the Board finds the Veteran's 
current lay assertions not to be credible for the purpose of 
establishing a continuity of symptomatology of tinnitus since 
service.  There is no showing of a continuity of treatment.  

Significantly, the December 2009 VA examiner opined that it was 
less likely than not that the Veteran's claimed tinnitus was 
related to service.  In the absence of a medical nexus between 
the claimed tinnitus and any event or incident of the Veteran's 
service, the claim must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent any competent evidence of a medical nexus linking the 
claimed tinnitus to his active service, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for tinnitus is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


